DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 07 May 2021 is being considered by the examiner.
3.	Claims 1-30 are pending.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claim 30 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 5, 16, 20, 21 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 16, 29 and 20 are unclear, the limitation “identifying a time to alter the configuration based on...a relative time indicator, an absolute time indicator, a triggering event”, it is not clear whether the said indicators/trigger are contained in the MAC CE.

Claims 6 and 21 recites the limitation "the type of the MAC CE".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-2, 3-5, 16-17, 18-20 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Hahn (US 2019/0306911 A1).
	Regarding claims 1, 16, 29 and 30, Hahn disclose a user equipment (UE) and a method of wireless communication performed by a user equipment (UE), comprising:
	receiving a medium access control (MAC) control element (MAC CE) including a command to alter a configuration of the UE ([0168]: “The communication node 1300 may receive the MAC CE from the vehicle 1200”, and Step S1104 of Figure 11), including a command to alter a configuration of the UE ([0167]: “MAC CE including the changed SPS configuration”.);
	identifying a time to alter the configuration of the UE ([0168]: “identify the changed SPS configuration and the application time point which are included in the MAC CE”) based at least in part on at least one of a relative time indicator ([0167]: “the application time point may indicate an offset between a reception time point (or, transmission time point) of the MAC CE and a time point at which the changed SPS configuration is to be applied”.), an absolute time indicator, a triggering event, or a type of MAC CE; and
implementing, at the time identified for altering the configuration of the UE, the command of the MAC CE to alter the configuration of the UE ([0168] and Step S1105 of figure 11: “after the application time point indicated by the MAC CE, the communication node 1300 may perform V2X communication with the vehicle 1200 using the aggregated carriers including the anchor carrier and the at least one carrier indicated by the RRC message (S1105).  Further, in the step S1105, the communication node 1300 may perform V2X communication based on the changed SPS configuration included in the MAC CE”.)
 
	Regarding claims 2 and 17, wherein receiving the MAC CE comprises receiving the MAC CE via a broadcast or a unicast transmission (Figure 9, wherein the node receives the said MAC CE command from a vehicle.)

    PNG
    media_image1.png
    622
    776
    media_image1.png
    Greyscale

 to identifying a delay time associated with the relative time indicator and implementing the MAC CE command at the expiration of the delay time is disclosed in Hahn, ([0168]: “after the application time point indicated by the MAC CE”)
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2, 7-9, 11, 14-17, 22-24, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over MAATTANEN et al. (US 2021/0400556 A1) in view of Hahn (US 2019/0306911 A1).
	Regarding claims 1, 16, 29 and 30, MAATTANEN et al. disclose a user equipment (UE) and a method of wireless communication performed by a user equipment (UE), comprising: (“A network node of a wireless communication network provides information to a User Equipment (UE) that allows the UE to adapt it radio measurements with respect to the network, to account for “link changes”, see abstract)
	receiving a command to alter a configuration of the UE (“Obtain information relating to a change of gateway due to the moving RAN” see figure 3);
	identifying a time to alter the configuration of the UE based at least in part on at least one of a relative time indicator, an absolute time indicator, a triggering event, or a type of MAC CE, and
implementing, at the time identified for altering the configuration of the UE, the command of the MAC CE to alter the configuration of the UE ([0122]: “For example, the new measurement configuration includes one or more measurement objects and one or more measurement object identifiers corresponding to one or more service links applicable to the UE 120 after the link change.  And, as noted before, the switch information may comprise one or more types of information or information element.  For example, the switch information indicates that the UE 120 shall suspend the performance of RRM measurements during an interval in which the link change occurs. Additionally, or alternatively, the switch information indicates a measurement filtering configuration to be used by the UE 120 for the performance of RRM measurements after the link changes.  Additionally, or alternatively, the switch information indicates whether the UE (120) shall combine RRM measurements acquired by the UE 120 in advance of the link change with RRM measurements acquired by the UE 120 after the link change. Additionally, or alternatively, the switch information indicates when the link change will occur using an absolute time value or a relative time value.”); 
	MAATTANEN et al. differs from the claims in that MAATTANEN et al. fails to teach receiving the command to alter a configuration of the UE from a medium access control (MAC CE).  
	Hahn, in the same field of invention, teach ([0168]: “The communication node 1300 may receive the MAC CE from the vehicle 1200”, and Step S1104 of Figure 11), ([0167]: “MAC CE including the changed SPS configuration”.);


	Regarding claims 2, 14-15 and 17, wherein receiving the MAC CE comprises receiving the MAC CE via a broadcast or a unicast transmission (Figure 9, wherein the node receives the said MAC CE command from a vehicle.); [0053]: “the user equipment transmits NACK signal to the eNode B through a physical uplink control channel (PUCCH)”); [0048]: “As downlink transport channels carrying data from the network to the user equipment, there are provided a broadcast channel (BCH) carrying system information,...The traffic or control messages of the downlink multicast or broadcast service can be transmit via the downlink SCH or an additional downlink multicast channel (MCH).”), also see [0049].)

	Regarding claims 7, 8, 22 and 23, MAATTANEN et al. disclose wherein identifying the time to alter the configuration of the UE comprises identifying the time based at least in part on the absolute time indicator.  ([0079]: “For example, the switch information determined by the network 100-e.g., by a network node 110 within the network 100—indicates the time of an upcoming link change in terms of absolute time, such as GPS time, UTC time, etc.  Additionally, or alternatively, the switch information indicates the time of an upcoming link change as a relative timing corresponding to the beginning and/or end of the switch.  Relative parameters include, for example, system 

	Regarding claims 9 and 24, MAATTANEN et al. disclose wherein the absolute time indicator is at least one of the system frame number, a slot number, or a set of signification bits of the system frame number. ([0079]: “Additionally, or alternatively, the switch information indicates the time of an upcoming link change as a relative timing corresponding to the beginning and/or end of the switch.  Relative parameters include, for example, system frame number, slot number, OFDM symbol, etc.  In any case, the switch information may indicate the duration of the switch in absolute or relative time.”

	Regarding claims 11 and 26, MAATTANEN et al. teach wherein the absolute time indicator identifies a value for a coordinated universal time ([0079]: “For example, the switch information determined by the network 100-e.g., by a network node 110 within the network 100—indicates the time of an upcoming link change in terms of absolute time, such as GPS time, UTC time, etc.”)

12.	Claims 12, 13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Hahn (US 2019/0306911 A1) in view of Park et al. (US 2009/0238128 A1).
	Regarding claims 12, 27, Hahn fails to further disclose monitoring a transmission corresponding to at least one radio network temporary identifier (RNTI) transmission; and determining that the triggering event has occurred based at least in part on a traffic condition associated with the transmission corresponding to the at least one RRTI.
	Park et al. in the same field of invention, disclose this feature.  ([0084]: “When it is necessary for the eNB to change the configuration of the persistent scheduling, the eNB transmits fourth scheduling information to the UE, S812.  The fourth scheduling information includes the SPS-C-RNTI and an NDI (new data indicator) having the value of “0”.  The UE can realize based on the NDI having the value “0” that the fourth scheduling information is to be used for configuration information for the persistent scheduling.  After receiving the fourth scheduling information, the UE utilizes uplink resource assignment information and HARQ-related information included in the fourth scheduling information to transmit initial transmission data packets to the eNB.”)
	([0009]: In order to notify that DL scheduling information is transmitted through the PDCCH for what user equipment, the user equipment identifier (RNTI) is transmitted.  The RNTI can be classified into a dedicated RNTI and a common RNTI.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Park et al. with Hahn so to identify a user equipment that DL scheduling information is transmitted through the PDCCH.

    PNG
    media_image2.png
    812
    766
    media_image2.png
    Greyscale

	Regarding claims 13 and 28, Park et al. further disclose wherein the at least one RNTI includes at least one of a group RNTI or a cell RNTI.  ([0009]: “In order to notify that DL scheduling information is transmitted through the PDCCH for what user equipment, the user equipment identifier (or group identifier), for example, a radio network temporary identifier (RNTI) is transmitted.  The RNTI can be classified into a dedicated RNTI and a common RNTI.”)
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412


                                                                                                                                                                                              /BRENDA H PHAM/Primary Examiner, Art Unit 2412